DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US Pat No 10,550,927 B2). Dunham discloses an oil pan guard bracket (118) for securing an oil pan guard (100) to a vehicle body frame (140,142), the oil pan guard bracket comprising: 
Re claim 1, a flat securing base (fig. 4: bottom horizontal portion of 118) to which the oil pan guard is secured; and two inclined wall portions (fig. 4: left and right walls of 118), each extending obliquely upwards and outwards from opposite sides of the flat securing base (fig. 4), wherein the flat securing base and the two inclined wall portions are disposed next to a side surface of the vehicle body frame (fig. 4: 118 is next to a downward-facing side surface of 142), each of the two inclined wall portions comprises an opposing edge (edge of 118 facing 142) which opposes the side surface (downward-facing side surface of 142) of the vehicle body frame, a distal portion of the opposing edge of each of the two inclined wall portions is welded to the side surface of the vehicle body frame (This “welded” limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process 
Re claim 3, wherein a securing portion (146 and aperture of 118) to which the oil pan guard is secured is disposed on the flat securing base and is positioned away from the side surface of the vehicle body frame at a predetermined distance (fig. 4).
Dunham does not clearly disclose:
Re claim 1, each of the two inclined wall portions inclines at a degree equal to or less than 60 degrees with respect the flat securing base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed angle range to reduce the vertical profile of the bracket for compactness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

s 1, 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grattan (US Pat No 9,908,564 B1) in view of Tanaka et al. (US Pat No 8,579,310 B2). Grattan discloses a bracket (fig. 4: 42) capable for use as oil pan guard bracket for securing an oil pan guard to a vehicle body frame (30), the oil pan guard bracket comprising: 
Re claim 1, a flat securing base (horizontal portion of 42) to which the oil pan guard is secured (secured via the aperture); and two inclined wall portions (side walls on both sides of the base; inclined at the front arcuate edge portion), each extending obliquely upwards and outwards from opposite sides of the flat securing base (the walls are extending obliquely away from the base defined at the front arcuate edge portion; the upward direction is modified below), wherein the flat securing base and the two inclined wall portions are disposed next to a side surface of the vehicle body frame (fig. 4: 42 is next to side surface 62), each of the two inclined wall portions comprises an opposing edge (edge facing 62) which opposes the side surface (62) of the vehicle body frame, a distal portion of the opposing edge of each of the two inclined wall portions is welded to the side surface of the vehicle body frame (col 5 ln 10-12; fig. 4 shows 42 having the far end of the edge that is facing 62 being welded to 62), while a remaining portion of the opposing edge is a free area which is not welded to the side surface of the vehicle body frame (fig. 4 shows 42 having the remaining portion of the surface edge that is facing 62 not welded to 62).
Re claim 3, wherein a securing portion (aperture on the base) to which the oil pan guard is secured is disposed on the flat securing base and is positioned away from the side surface of the vehicle body frame at a predetermined distance (an oil pan guard would be able to mount to the securing portion via a nut and bolt).
Re claims 5, 7, 
Re claim 9, wherein the free area which is not welded to the side surface of the vehicle body frame is formed as a notch on the opposing edge (fig. 4 shows a notched section on the wall portion above to the welded section).
Grattan does not disclose: 
Re claim 1, the walls extending upward from the base, each of the two inclined wall portions inclines at a degree equal to or less than 60 degrees with respect to the flat securing base, and a length of the free area of each of the two inclined wall portions along an extending direction is equal to or more than 1/3 of an entire length of the opposing edge of each of the two inclined wall portions along the extending direction.
However, Tanaka teaches a mounting bracket (fig. 6):
Re claim 1, a length of the free area of each of the two inclined wall portions along an extending direction is equal to or more than 1/3 of an entire length of the opposing edge of each of the two inclined wall portions along the extending direction (fig. 6 shows a base 35 and two inclined wall portions at the sides comprising 46, the top portion 46 is mounted/welded to the vehicle body frame while the remaining side wall portions are not, this remaining side wall portions are equal to or more than 1/3 of an entire side wall length).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the bracket so that the walls are extending upward to allow the securing portion to be lower for accompanying various components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed angle range to reduce the vertical profile of the bracket for compactness, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to weld only a lesser portion of the inclined wall portions, as taught by Tanaka, to reduce material cost and manufacturing time.

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.
Pages 5-9 of the Remarks, Applicant argues Dunham and Grattan are overcome by the claim amendments. Examiner respectfully disagrees. Please see the Rejection above as to how the prior arts now read on the amended claims. 
Page 7, Applicant argues the brackets in Dunham are disposed in a different orientation. Examiner respectfully disagrees. Examiner notes that a “side surface of the vehicle body frame” could be construed as any sides including top side, bottom side, front side, lateral side, etc. In addition, the claims are directed to a bracket, not a vehicle body frame.
Page 9, Applicant argues Grattan does not disclose a distal portion being welded and remaining portion is a free area not welded to the vehicle body frame. Examiner respectfully disagrees. Grattan fig. 4 shows 42 having a section of a side portion extending downward from a horizontal flat base structure being welded to 62 and a free area immediately above the welded portion.
Page 9, Applicant argues it would not have been obvious to flip over the bracket structure. Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Minh Truong/Primary Examiner, Art Unit 3654